                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00010-KDB-DSC

       SCOTT ALMINIANA, STACEY
       PFLUG, REBECCA MCPHEE,
       KATIE SHOOK AND IRIS
       TIRADO,

               Plaintiffs,

               v.                                              ORDER

       LOWE'S HOME CENTERS,
       LLC,

               Defendant.



       THIS MATTER is before the Court on Defendant’s Motion to Dismiss for Lack of

Jurisdiction and Compel Arbitration (Doc. No. 34) and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (Doc. No. 41), recommending that the Motion to Dismiss be

granted. The parties have not filed an objection to the M&R, and the time for doing so has

expired. Fed. R. Civ. P. 72(b)(2).

                                     I.    BACKGROUND

        No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).




                                                    1

      Case 5:20-cv-00010-KDB-DSC Document 42 Filed 06/26/20 Page 1 of 3
                               II.     STANDARD OF REVIEW

       A district court may designate a magistrate judge to “submit to a judge of the court

proposed findings of fact and recommendations for the disposition” of dispositive pretrial

matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

magistrate judge's proposed findings and recommendations, and the court “shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation” and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983). Also, the Court does not perform a de novo review where a

party makes only “general and conclusory objections that do not direct the court to a specific

error in the magistrate's proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982). After reviewing the record, the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                      III.    DISCUSSION

       Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own

and that Defendant’s Motion to Dismiss should be granted.


                                                     2

     Case 5:20-cv-00010-KDB-DSC Document 42 Filed 06/26/20 Page 2 of 3
                             IV.    CONCLUSION

 IT IS, THEREFORE, ORDERED that:

 1. The Magistrate Judge’s M&R, (Doc. No. 41), is ADOPTED;


 2. Defendant’s Motion, (Doc. No. 34), is GRANTED; and
 3. Scott Alminiana and Stacey Pflug are hereby DISMISSED as Plaintiffs and
    compelled to arbitrate their claims in accordance with their arbitration agreements
    with Defendant.

SO ORDERED ADJUDGED AND DECREED.




                                         Signed: June 26, 2020




                                            3

Case 5:20-cv-00010-KDB-DSC Document 42 Filed 06/26/20 Page 3 of 3
